PER CURIAM.
Through this petition for writ of certio-rari, petitioner seeks review of interlocutory orders which found that the defendants’ potential liabilities were limited to certain dollar amounts. However, petitioner has failed to demonstrate any injury which cannot be remedied on appeal from a final judgment. See Lynch v. City of Deerfield Beach, 369 So.2d 1042 (Fla. 4th DCA 1979). Accordingly, the petition for writ of certiorari is denied.
PETITION DENIED.
ERVIN, WOLF and VAN NORTWICK, JJ., concur.